


110 HRES 504 IH: Amending the Rules of the House of

U.S. House of Representatives
2007-06-20
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		IV
		110th CONGRESS
		1st Session
		H. RES. 504
		IN THE HOUSE OF REPRESENTATIVES
		
			June 20, 2007
			Mr. Baird (for
			 himself, Ms. Jackson-Lee of Texas,
			 Mr. Matheson,
			 Mr. Moore of Kansas,
			 Mr. Cleaver,
			 Mr. Jones of North Carolina, and
			 Mr. Johnson of Illinois) submitted the
			 following resolution; which was referred to the
			 Committee on
			 Rules
		
		RESOLUTION
		Amending the Rules of the House of
		  Representatives to require that legislation and conference reports be available
		  on the Internet for 72 hours before consideration by the House, and for other
		  purposes.
	
	
		1.PurposeThe purpose of this resolution is to:
			(1)Modernize the
			 operations of the House of Representatives using information technology that
			 has transformed and increased the efficiency of many aspects of American
			 society such as financial services and markets, transportation, manufacturing,
			 agriculture, and commerce with consumers and businesses.
			(2)Slow the explosive
			 growth of the $8,000,000,000,000 national debt of the United States, reduce
			 excessive annual budget deficits, and control the size and scope of government
			 by ensuring that there is adequate scrutiny of proposals for new and amended
			 laws, taxes, and expenditures.
			(3)Enhance public
			 participation in American democracy and improve the quality of proposed
			 legislation by allowing the opportunity for its review by State and local
			 government officials, small business owners, large business leaders,
			 journalists, scientists, academics, labor leaders, nonprofit organization
			 leaders, authors of weblogs, and interested citizens.
			(4)Help restore
			 public trust in government and enhance respect for the House of Representatives
			 and the Congress by ensuring that their operations are conducted with the
			 openness, order, and dignity befitting the world’s oldest democracy.
			2.Amendments to
			 rule XIII regarding availability of legislation and reports
			(a)Clause 4 of rule
			 XIII of the Rules of the House of Representatives is amended—
				(1)in its side
			 heading, by inserting legislation and before
			 reports;
				(2)in paragraph (a)
			 by striking subparagraph (1) and inserting the following new
			 subparagraph:
					
						(1)Except as specified in subparagraph
				(2), it shall not be in order to consider in the House a measure or matter
				until 72 hours (excluding Saturdays, Sundays and holidays except when the House
				is in session on such a day) after the text of such measure or matter (and, if
				the measure or matter is reported, the text of all accompanying reports) have
				been made available to Members, Delegates, the Resident Commissioner, and the
				general public pursuant to subparagraph
				(3).
						;
				(3)by adding at the
			 end of paragraph (a) the following new subparagraph:
					
						(3)Without further amendment before
				floor consideration, the full text of the measure or matter and each committee
				report thereon shall be posted continuously by means of the Internet in such a
				manner that they are conveniently accessible using existing technology,
				anonymously and at no cost, in a format that is searchable by
				text.
						;
				and
				(4)in paragraph (c),
			 by striking the third calendar day and inserting at least
			 72 hours and by striking on and inserting
			 after.
				(b)Rule XIII of the
			 Rules of the House of Representatives is further amended—
				(1)in clause 5(b), by
			 striking and the Resident Commissioner and inserting the
			 Resident Commissioner, and the general public; and
				(2)in clause 6(c), by
			 striking “or” at the end of subparagraph (1), by striking the period at the end
			 of subparagraph (2) and inserting “; or ”, and by adding at the end the
			 following new subparagraph:
					
						(3)a rule or order
				proposing a waiver of clause 4(a) of rule XIII or of clause 8(a) or 8(b) of
				rule XXII, unless a question of consideration of the rule is adopted by a vote
				of two-thirds of the Members voting, a quorum being
				present.
						.
				3.Amendments to rule
			 XXII regarding availability of conference reports and amendments reported in
			 disagreementClause 8 of rule
			 XXII of the Rules of the House of Representatives is amended—
			(1)by striking
			 subparagraph (a) and inserting the following new paragraph:
				
					(a)(1)It shall not be in order
				to consider a conference report until 72 hours (excluding Saturdays, Sundays
				and holidays except when the House is in session on such a day) after the
				conference report and the accompanying joint explanatory statement have been
				available to Members, Delegates, the Resident Commissioner, and the general
				public pursuant to subparagraph (2).
						(2)Without further amendment before
				floor consideration, the full texts of the conference report and the
				accompanying signed joint explanatory statement shall be posted continuously by
				means of the Internet in such a manner that they are conveniently accessible
				using existing technology, anonymously and at no cost, in a format that can be
				searched by
				text.
						;
			(2)in paragraph (b),
			 by striking subparagraphs (1) and (2) and inserting the following new
			 subparagraphs:
				
					(1)It shall not be in order to consider
				a motion to dispose of a Senate amendment reported in disagreement by a
				conference committee until at least 72 hours (excluding Saturdays, Sundays and
				holidays except when the House is in session on such a day) after the report in
				disagreement and any accompanying statement have been available to Members,
				Delegates, the Resident Commissioner, and the general public pursuant to
				subparagraph (2).
					(2)Without further amendment before
				floor consideration, the full texts of a Senate amendment reported in
				disagreement and any accompanying statement shall be posted continuously by
				means of the Internet in such a manner that they are conveniently accessible
				using existing technology, anonymously and at no cost, in a format that can be
				searched by
				text.
					.
			4.Protection of
			 classified informationNothing
			 in this resolution or any amendment made by it shall be interpreted to require
			 or permit the declassification or posting on the Internet of classified
			 information in the custody of the House of Representatives. Such classified
			 information shall be made available to Members in a timely manner as
			 appropriate under existing laws and rules.
		5.Sense of the
			 House regarding amendmentsIt
			 is the sense of the House that, with the objective of preventing circumvention
			 of clause 4(a) of rule XIII of the Rules of the House of Representatives that
			 the Committee on Rules should develop standardized policies and procedures to
			 require that proposed amendments (except those offered under an open rule) that
			 are major in size, scope, or cost be posted on the Internet for an appropriate
			 number of hours.
		
